PER CURIAM.
These appeals were transferred to us by the District Court of Appeal, Third District, because the trial court impliedly upheld the constitutionality of section 849.09, Florida Statutes (1975). The trial court’s ruling upholding the constitutionality of section 849.09, Florida Statutes (1975), is consistent with our holding in Barron v. State, 271 So.2d 115 (Fla.1972). We hold that this constitutional issue is frivolous, and we therefore transfer this case back to the District Court of Appeal, Third District, for consideration of the remaining points on appeal.
It is so ordered.
ENGLAND, C. J., and BOYD, OVER-TON, SUNDBERG, ALDERMAN and MCDONALD, JJ., concur.
ADKINS, J., dissents.